DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding claim 1, applicant has argued that paragraph [0082] of the pre-grant publication of the application provides support for the criticality of the placement of the aperture on the concave side of a turn in the duct. However, examiner notes that the language “may be desirable” is not a clear positive recitation of the criticality of the location and further notes that the language “the size(s) and position(s) of orifice(s) may be selected…” suggests that other arrangements would also be suitable and notes that the position on the concave side is only shown in conjunction with a second orifice 46-2. Therefore, applicant’s argument of the criticality of the recited orifice location is not persuasive and the rejection is sustained.
Applicant’s amendments and arguments concerning 112(b) rejections are persuasive and they are therefore withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim s 1, 2, 5, 6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kastell et al. (US 2011/0300786 A1).
Regarding claim 1, Kastell discloses an air duct (Kastell16) comprising an inlet (Kastell [0023]) receiving a flow of air carrying heat extracted from an air-cooled device (Kastell [0023]). Examiner notes that the air-cooled device in the ram air channel is not shown however the invention shown vents to the exterior of the aircraft at an exhaust outlet (Kastell 18) and therefore inherently the air flowing through the air duct’s inlet must have already passed through the air-cooled device. Kastell further discloses an exhaust outlet (Kastell 18) discharging some of the air received from the inlet and an orifice (Kastell 32) located upstream of the exhaust outlet (see Kastell figure 1) and configured to discharge some of the air received at the inlet into the exterior of the aircraft (see Kastell figure 1). Both the exhaust outlet and the orifice are simultaneously in fluid communication with the inlet (see Kastell figure 1) and therefore inherently the proportion of air being discharged through the exhaust outlet and orifice will vary as a result of varying dynamic air pressure across the exterior surface (Kastell 20) as airspeed of the aircraft changes. Kastell further discloses the duct has a curved centerline (see Kastell figure 1).
Kastell is silent regarding the orifice being disposed on a concave side of the duct.
However, applicant’s specification contemplates numerous possible placements of the orifice in paragraph [0069] of applicant’s specification and therefore examiner has concluded that the exact placement of the orifice is not significant. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to locate the orifice at the concave side of the duct to improve aesthetic appearance by hiding the orifice form view. In re Dailey,
Regarding claim 2, Kastell as applied to claim 1 teaches the orifice (Kastell 32) is located closer to the exhaust outlet (Kastell 18) than to the inlet (see Kastell figure 1).
Regarding claim 5, Kastell as applied to claim 1 further teaches the portion of the duct adjacent the outlet (see Kastell figure 1) is configured to be installed so that the portion adjacent the exhaust outlet is non-normal to the skin of the aircraft (see Kastell figure 1).
Regarding claim 6, Kastell as applied to claim 1 further teaches the duct comprises a plurality of orifices (see Kastell figure 2) configured to discharge some of the air received at the inlet to the interior of the aircraft.
Regarding claim 8, Kastell as applied to claim 1 teaches the operating condition of the aircraft is dynamic pressure. Examiner notes that dynamic pressure is directly based on the airspeed of the aircraft and therefore the dynamic pressure comprises an airspeed of the aircraft.
Regarding claim 9, Kastell as applied to claim 1 discloses the duct system (Kastell 16) is part of an aircraft (Kastell [0001]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kastell et al. (US 2011/0300786 A1) as applied to claim 1 above, and further in view of Darnis (US 2011/0204628 A1).
Regarding claim 7, Kastell as applied to claim 1 is silent regarding a shroud configured to adapt to an end of an electric motor.
However Darnis teaches an aircraft ventilation system that comprises a duct (see annotated figure), configured to carry air carrying heat extracted from a heat exchanger (Darnis 8), the duct comprising an inlet with a shroud (see annotated figure) configured to adapt to an end of an electric motor that is part of a ventilation device (Darnis 10) (see Darnis figure 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kastell’s duct with a shroud to adapt to the motor end of a device requiring cooling as taught by Darnell to provide direct exhaust of hot air from the device to improve cooling performance.

    PNG
    media_image1.png
    411
    825
    media_image1.png
    Greyscale

Darnis figure 1 (annotated)
Claim s 10-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuthbert (US 2014/0048229 A1) in view of Kastell et al. (US 2011/0204628 A1).
Regarding claim 10, Cuthbert discloses an equipment bay (Cuthbert 104, 106, and 108) comprising an aperture (Cuthbert 102) formed in the fuselage of an aircraft for permitting ambient air from an exterior of the aircraft to enter the equipment bay, an air cooled device (Cuthbert 106A-106D) configured to receive a flow of ambient air from an ambient environment within the equipment bay (see Cuthbert figure 1). Examiner notes that the definition of bay of “a compartment with a particular function in a motor vehicle, aircraft, or ship” does not denote a specific size and therefore a heat exchanger housing with a header connected to a ram air duct reads upon the limitations concerning an equipment bay. Cuthbert is silent regarding a duct for directing the exhaust flow.
However, Kastell teaches an air duct (Kastell 16) for receiving a flow of air carrying heat extracted from an air-cooled device (Kastell [0023]) and discharging it (see Kastell figure 1). The duct is configured to receive a flow of exhaust air (Kastell [0006]) and therefore comprises an inlet for exhaust air. Kastell further discloses an exhaust outlet (Kastell 18) discharging some of the air received from the inlet to an exterior of the aircraft and an orifice (Kastell 32) located upstream of the exhaust outlet (see Kastell figure 1) and configured to discharge some of the air received at the inlet into the exterior of the aircraft (see Kastell figure 1). Both the exhaust outlet and the orifice are simultaneously in fluid communication with the inlet (see Kastell figure 1) and therefore inherently the proportion of air being discharged through the exhaust outlet and orifice will vary as a result of varying dynamic air pressure across the exterior surface (Kastell 20) as airspeed of the aircraft changes. Kastell further discloses the duct has a curved centerline (see Kastell figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Cuthbert’s equipment bay to utilize Kastell’s duct to discharge the exhaust air while simultaneously ventilating an aircraft using only one ram air channel saving both weight and space onboard the aircraft (Kastell [0007]). Examiner notes that amendment specifying the air discharged to the interior being discharged to the equipment bay would distinguish over the current prior art.
Regarding claim 11¸ Cuthbert and Kastell as applied to claim 10 teach the orifice (Kastell 32) is located closer to the exhaust outlet (Kastell 18) than to the inlet (see Kastell figure 1).
Regarding claim 12, Cuthbert and Kastell as applied to claim 10 teach the orifice (Kastell 32) is disposed on a straight portion of the duct (see Kastell figure 1).
Regarding claim 13, Cuthbert and Kastell as applied to claim 10 teach the duct has a curved centerline (see Kastell figure 1).
Cuthbert and Kastell are silent regarding the orifice being disposed on a concave side of the duct.
However, applicant’s specification contemplates numerous possible placements of the orifice in paragraph [0069] of applicant’s specification and therefore examiner has concluded that the exact placement of the orifice is not significant. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to locate the orifice at the concave side of the duct to improve aesthetic appearance by hiding the orifice form view. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Regarding claim 14, Cuthbert and Kastell as applied to claim 10 teach the portion of the duct adjacent the outlet (see Kastell figure 1) is non-normal to the skin of the aircraft (see Kastell figure 1).
Regarding claim 15, Cuthbert and Kastell as applied to claim 10 teach the duct comprises a plurality of orifices (see Kastell figure 2) configured to discharge some of the air received at the inlet to the interior of the aircraft.
Regarding claim 16, Cuthbert and Kastell as applied to claim 10 teach the air cooled device includes a fan (Cuthbert 110) with an electric motor (Kastell 124) located within a shroud (Kastell 108).
Regarding claim 17, Cuthbert and Kastell as applied to claim 10 teach an integrated fan (Kastell 110) for driving the exhaust flow of air.
Regarding claim 18, Cuthbert and Kastell as applied to claim 10 teach the operating condition of the aircraft is dynamic pressure. Examiner notes that dynamic pressure is directly based on the airspeed of the aircraft and therefore the dynamic pressure comprises an airspeed of the aircraft.
Regarding claim 19, Cuthbert and Kastell as applied to claim 10 teach the equipment bay is installed on an aircraft (Cuthbert [0001]).
Regarding claim 20, Cuthbert discloses a method of directing a flow of exhaust air from an air cooled device (Cuthbert 106A-106D) located within an equipment bay (Cuthbert 104, 106, and 108) comprising receiving at the air cooled device a flow of cooling air from a ram air inlet (Cuthbert 102 ) (Examiner notes that once the ram air has entered the equipment bay it is ambient air inside the bay), cooling the air cooled device (Cuthbert [0002]) using the cooling air thereby generating an exhaust air carrying heat extracted from the air-cooled device). Examiner notes that inherently air passing through the heat exchangers (Cuthbert 106A-D) will carry heat and that the air is eventually exhausted through an outlet (Cuthbert 112). Cuthbert is silent regarding a duct.
However, Kastell teaches a method of directing exhaust air comprising receiving air in a duct (Kastell 16), directing the flow of air away from air cooled devices (Kastell [0023]) and towards an exterior outlet (Kastell 18) and an interior outlet (Kastell 32). Inherently the proportion of air discharged to the interior and to the exterior will change passively as the dynamic pressure on the surface of the aircraft due to airspeed changes.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Cuthbert’s method to utilize Kastell’s duct to provide an exhaust and ventilation to an interior space utilizing a single airflow thereby reducing weight and space onboard the aircraft (Kastell [0007]).
Regarding claim 21, Cuthbert and Kastell as applied to claim 20 teach directing the airflow toward the exterior along an at least partially linear path (see Kastell figure 1) and air is discharged to the interior from the orifice (Kastell 32) along a path transverse to the linear path (see Kastell figure 1).
Regarding claim 22, Cuthbert and Kastell as applied to claim 21 discloses discharging air to the exterior along the linear path (see Kastell figure 1).
Regarding claim 23, Cuthbert and Kastell as applied to claim 20 teach the air is directed towards the exterior along the duct (Kastell 16) which has a curved section (see Kastell figure 1). Kastell is silent regarding discharging air to the interior along the inner radius of the curved path. 
However, applicant’s specification contemplates numerous possible placements of the orifice in paragraph [0069] of applicant’s specification and therefore examiner has concluded that the exact placement of the orifice is not significant. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to locate the orifice at the inner radius of the duct to improve aesthetic appearance by hiding the orifice form view. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Regarding claim 24, Kastell as applied to claim 20 teaches discharging air to the interior of the aircraft through a plurality of orifices (Kastell 32) with a single outlet nozzle (Kastell 26). Kastell is silent regarding discharging air to the aircraft interior at multiple locations.
However, a duplication of parts cannot sustain a patent. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Cuthbert and Kastell’s method by utilizing a plurality of outlets into the aircraft interior to increase the airflow to the interior. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
Regarding claim 25, Cuthbert and Kastell as applied to claim 20 teach an exterior outlet (Kastell 18) and an interior outlet (Kastell 32) and therefore inherently as dynamic pressure at the exterior outlet increases flow resistance at the exterior outlet will discharge more of the exhaust air to the interior.
Regarding claim 26, Cuthbert and Kastell as applied to claim 20 are silent regarding the ratio of exhaust air discharged to the interior and to the exterior when the aircraft is in flight.
However, one of ordinary skill in the art at the time of filing would have understood that the sizing of the exterior and interior outlets would be a results effective variable that affects the ratio of air discharged to the interior and exterior of the aircraft. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kastell’s sizing of the exterior outlet and the interior outlet to optimize the ratio of air to be greater than 50% discharged to the interior during flight operations to increase the ventilation provided to the interior during flight. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 27, Cuthbert and Kastell as applied to claim 20 are silent regarding the ratio of air discharged to the exterior and to the interior when the aircraft is stationary.
However, one of ordinary skill in the art at the time of filing would have understood that the sizing of the exterior and interior outlets would be a results effective variable that affects the ratio of air discharged to the interior and exterior of the aircraft. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kastell’s sizing of the exterior outlet and the interior outlet to optimize the ratio of air to be greater than 50% discharged to the exterior when stationary when the interior of the aircraft does not require ventilation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 28, Cuthbert and Kastell disclose that the ratios of airflow through the exterior outlet (Kastell 18) and the interior outlet (Kastell 32) passively change in response to dynamic pressure at the exterior outlet which is directly dependent upon the airspeed of the aircraft.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228.  The examiner can normally be reached on Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES R BRAWNER/               Examiner, Art Unit 3762   

/STEVEN B MCALLISTER/               Supervisory Patent Examiner, Art Unit 3762